Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed December 10, 2020 is acknowledged.  Claims 1-2, 4-5, and 8 are amended, claim 6 is cancelled, and claims 10-13 are newly added.  Claims 1-5 and 7-13 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed September 10, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a spiral wound module assembly having a specific diameter, permeate collection tube having a specific diameter, and flow plate having a specific size and number of holes therein to produce a desired pressure drop across said flow plate, does not reasonably provide enablement for every configuration which satisfies the claimed operational parameter of pressure drop across the flow plate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims.  
Claim 1 recites a spiral wound module assembly having a flow plate comprising a plurality of holes, where the plurality of holes creates a pressure drop between 0.05-1.5 psi.  However, the operational parameter of pressure drop across the flow plate is variable, and relies on a multitude of defined physical and operational characteristics.  While the claim recites fluid type, temperature, and face velocity, the remaining factors are myriad.  According to applicant’s specification, at least the module diameter and permeate tube diameter are required to determine an area of feed flow and for calculating a mass flow rate.  Taking these variables into consideration, applicant utilizes an equation to determine an appropriate number and size of holes to be placed in the flow plate.  This supporting information is absent from the claim.  Additionally, it is unclear whether applicant contemplates an actual range for number of holes within the flow plate to determine a desired pressure drop.  It is apparent that the claimed pressure drop across the flow plate can be produced via appropriately dimensioned modules, permeate tubes, and holes within the flow plate that are not recited within the metes and bounds of applicant’s specification.  The examiner recommends applicant amend the claim to recite size and number distribution of holes in addition to module parameters (i.e. diameter, permeate tube diameter etc.) to obviate this rejection.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779